Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
2, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00357-CV

                           IN THE MATTER OF T.H.

                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2021-01460J


                          MEMORANDUM OPINION

      This is an accelerated appeal from an order signed May 9, 2022 in which a
juvenile court waived its exclusive jurisdiction and certified T.H. to stand trial as
an adult. See Tex. Fam. Code Ann. §§ 54.02(j); 56.01(c)(1)(A). On June 23,
2022, T.H. filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.